The plaintiff, appellant, sued the appellee for damages for breach of contract in the sale of a "secondhand" automobile, by the latter to the former; title being retained by the seller until full payment of the purchase price. The plaintiff's contention was that the defendant engaged to put lights on the car; to fix the self-starter; and to renew the battery. At the time of the sale an elaborate writing was signed by the plaintiff. In this writing it was stated, "This constitutes the entire purchase contract." There was no provision in the writing imposing upon the seller the obligation to equip and repair the car as the plaintiff contended. The plaintiff sought to introduce parol evidence to support the asserted obligation to equip and repair the car. In view of the written contract, the court excluded such parol evidence; *Page 487 
and, according to the brief for appellant, the application of the principle indicated constitutes the sole question presented on this appeal.
In its rulings on the proffered parol evidence, the court correctly applied the rule which precludes recourse to parol evidence to add to, vary, or contradict a writing defining the whole engagement or obligation of the parties. The matter of which plaintiff would predicate the breach asserted was not independent of and collateral to the sale and purchase of the automobile. Thompson Mach. Co. v. Glass, 136 Ala. 648, 654,655, 33 So. 811, where the case of Vandegrift v. Abbott,75 Ala. 487, is discriminated; and the discrimination there taken also illustrates the inapplicability of other cases cited on the brief for appellant.
If plaintiff's proffered testimony was designed, in one phase, to show that the verbal agreement to so equip and repair the car was made after the sale, such testimony was inadmissible, since there was no consideration shown for the thus asserted additional obligation. Morningstar v. Querens,142 Ala. 186, 189, 37 So. 825.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.